DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 08/08/2022.
Allowable Subject Matter
Claims 1, 3, 5, 6, 13, 15, 16 and 18 (renumbered as claims 1-8) are allowed.  The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1, 3, 5, 6, 13, 15, 16 and 18 (renumbered as claims 1-8) are allowed in light of the Applicant’s amendments/remarks and in light of the prior art made of record.  The closest prior art made of record, Medicke and Hiatt failed to disclose the following:
grouping semantically equivalent formulae of the spreadsheet to define a first group of semantically equivalent formulae, each of the formulae in the first group expressing a same concept COMBINED WITH and transforming each formula of the first group by replacing variables in each formula with descriptive labels by: identifying one or more tables comprising numerical data from the spreadsheet by identifying tabular structures in the spreadsheet COMBINED WITH determining labels from extracted one or more tables, the labels determined using a natural language processing algorithm to determine labels from identified tabular structures in the spreadsheet COMBINED WITH grouping the determined labels into OLAP dimensions by identifying relationships between columns or rows of the table based upon a minimum distance, and merging columns or rows of the table based on the identified relationships COMBINED WITH replacing cell references of each formula with corresponding members of the OLAP dimensions.
These features together with the other limitations of the independent claims are novel and non-obvious over the prior art made of record.  The dependent claims as being definite, enabled by the specification and further limiting to the independent claim are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 16, 2022